DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 March 2021 has been entered.

Response to Arguments
Applicant's arguments filed 31 March 2021 have been fully considered but they are not fully persuasive. In particular, the applicant simply argues that the prior art Oguz does not teach the amended limitations simply because the prior art relates to “channel switch frame” which they assert are not the disclosed encoding inter-coded images using intra-coded images from a previous group of images. However, Oguz clearly determines at least for a first inter-coded image using an intra-coded first image as a reference since data of an intra-coded frames are temporally correlated to inter-coded frames, Oguz 8:60-67. However, as for the second image, even if the applicant does not consider Oguz’s “channel switch frame” to teach the claimed “second inter-coded image”, it should be noted that the amended limitation indicates the second inter-coded images uses the intra-coded image of the first group as the reference. Since the prior art teaches the second image being that of a switch frame, it should be pointed out that Oguz further describes the switch frame itself as corresponding to intra-

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, the claimed invention references “the a first image group when the second bit rate is required by the decoding device”, which it is unclear what is being referenced exactly by “the a first image group” since it is not the first instance of recitation of “a first image group”. Additionally, the phrasing of such limitation is grammatically incorrect. Moreover, the overall claim references more specifically that “transmit the first image group when the first bit rate is required by a decoding device and transmit the a first image group when the second bit rate is required by the decoding device”. The organization of the language clearly draws that there is a relationship between transmitting the first image group when the first bit rate is required, but then transmits the first image second  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art before the effective filing date of the claimed invention to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Oguz et al.(US 8340183 B2) with Labrozzi et al. (US 9060201 B2) in view of Honda; Yoshimasa et al. (US 7492819 B2)
Regarding claim 1, Oguz teaches, 
encoding device (“encoding module 18” of encoding device 12)[fig. 1-18] comprising: 
an encoder configured to generate a video stream, (“encoding device 12 transmits the coded frames of data” transmits switch frames and other coded frames)[7:41-47, 5:19-22] the video stream including at least 
a first image group including a first intra-coded image (encoding module 18 encodes “frames encoded using intra-coding techniques”)[5:45-61] encoded at a first bit rate, (encoding module 18 encode blocks of frames not at "a reduced quality or bit rate” since it is necessary to have a bit rate before a reduced bit rate can be considered)[8:60-63] and a first inter-coded image (encoding module 18 encodes “frames using inter-coding techniques”)[5:45-61] encoded using the first intra-coded image as a reference image; (“inter-coded frame may be temporally correlated with the intra-coded” frame such that “encoding module 18 may encode some blocks in a frame of data using intra-coding techniques and other blocks in the same frame of data using inter-coding techniques, such that a frame may include both P (or B) blocks and I blocks” which reflects inter-coded frames can use reference from intra-coded frame data)[8:60-67,6:13-19] and 
a second image group that is an image group (“channel switch frame 46A-46C” which “only include a portion of the data of the corresponding inter-coded frame” which all correspond to only P frames as depicted in Fig. 3)[Fig. 3-46A-46C, 13:46-55] including a second inter-coded image (“corresponding inter-coded frame” such that “switch frames 46A-46C are coded to include only a portion of the data of the corresponding inter-coded frame.”)[13:46-55] encoded at a second bit rate (which makes use of encoding device 12 processing that “information contained in the multimedia sequences at a reduced frame rate“)[14:58-60] differing from the first bit rate, (“channel switch frame corresponding to the intra-coded blocks of the respective inter-coded frame” at a reduced “bit rate”)[8:60-63] the second image group having a low quality, (“channel switch frame” may correspond to “inter-coded frame at a reduced quality”)[7:24-40] the second image group including an image having a part or parts of high quality, (“a second coded version of at least a portion of the multimedia data of the corresponding inter-coded frame of data” such that channel switch frames may “utilize the extra bandwidth to enhance the quality of the blocks coded in the channel switch frame or other coded frames”)[6:20-38,7:24-40] wherein 
the second inter-coded image (“corresponding inter-coded frame” such that “switch frames 46A-46C are coded to include only a portion of the data of the corresponding inter-coded frame.”)[13:46-55] is encoded by using the first intra-coded image (“inter-coded frames 32” which is part of the same sequence as “intra-coded frames” as depicted in Figs. 2 and 3)[11:21-39, Fig. 2 and 3] of the first image group (“encoded sequences 30 includes a plurality of coded frames”)[10:64-65,Fig.2-32] as the reference image (13:46-55 and 15:30-48, “channel switch frames 46A-46C code a second version of only a slice of the multimedia data of the corresponding one of inter-coded frames 42” such that the controlled encoding of “channel switch frames” comprise corresponding inter-coded frames which use “one or more intra-coded blocks that include multimedia data of a corresponding inter-coded frame of data, e.g., a collocated inter-coded frame”) 
	But does not explicitly teach,
having reproduction timing in synchronization with the first image group,
the part or parts differing from a block or blocks obtained by partitioning a frame,
However, Labrozzi teaches additionally, 
having reproduction timing in synchronization with the first image group, (“generating a frame accurate timestamp that is synchronized across two or more encoding systems, and applying the frame-accurate timestamp to encoded video frames in multiple output streams”)[10:10-14]
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Oguz with the timestamps of Labrozzi which can transmit I-frames and corresponding P-frames related to the I-frames. The improvement for this would be the ability to access the use of dynamically determined bit-rates which can modify transmission rates at request at various points in time. 
But does not explicitly teach, 
the part or parts differing from a block or blocks obtained by partitioning a frame,
	However, Honda teaches additionally, 
the part or parts (13:64-67,14:1-18,42-51 and Fig. 4, “a high picture quality area and a low picture quality area”) differing from a block or blocks (13:64-67,14:1-18,42-51 and Fig.4-402, “small block 402”) obtained by partitioning a frame, (13:64-67,14:1-18,42-51 and Fig.4-402, “small block 402” of the “area dividing map 401”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Oguz with the timestamps of Labrozzi with the 

Regarding claim 5, it is the decoding device of encoding device claim 1. 
Additionally, Oguz teaches, 
A decoding device (“decoding device 14 accesses a channel switch frame instead of the co-located inter-coded frame to more quickly generate video associated with a selected channel” and “a portion of the corresponding inter-coded frame may be decoded along with the channel switch frame”)[6:32-38]
Refer to the rejection of claim 1 to teach the additional limitation of claim 5. 

Regarding claim 10, it is similar to the encoding device of claim 1. Additionally, Oguz teaches the additional limitations of, 
A streaming system (“encoding and decoding system 10 may support video telephony or video streaming”)[4:54-56] comprising:
a transmitting device; (“encoding device 12”)[fig. 1-12] and 
a receiving device, (“decoding device 14”)[fig. 1-14]
a transmitter configured to transmit the video stream generated by the encoder, (“Encoding device 12 transmits the coded frames of data”)[7:41-42] and 
the receiving device includes a receiver configured to receive the encoded video stream; (“Decoding device 14 receives the encoded data via receiver 22”)[7:60-61] and 
a decoder configured to decode the inter-coded image with reference to the received reference image. (“decoding module 24 may decode the reduced quality intra-coded blocks of the channel switch frame and enhance the quality of those blocks using the corresponding intra-coded blocks of the corresponding inter-coded frame")[8:63-67] 
	Refer to the rejection of claim 1 to teach the rest of claim 10. 

Regarding claim 11, it is the streaming method claim of streaming system claim 10. Refer to the rejection of claim 10 to teach the additional limitation of claim 11. 

Claim 2, 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Oguz et al.(US 8340183 B2) with Labrozzi et al. (US 9060201 B2) in view of Honda; Yoshimasa et al. (US 7492819 B2) with Sasaki et al. (US 8773584 B2) 
Regarding claim 2, Oguz with Labrozzi with Honda teaches the limitation of claim 1, 
	But does not explicitly teach the limitation of claim 3,
	However, Sasaki teaches additionally, 
the encoder is configured to insert reference information (“time information such as a PTS of the beginning time of the section and a PTS of the ending time of the section” stored in the descriptor)[13:62-67] indicating the reference image into a file of the video stream (“pictures of the base view video stream are compressed with reference to pictures of the extended view video stream that have the same display time (PTS)”)[18:4-6], and output the video stream. (“base view video stream is created by compressing a frame (picture) on the broadcast stream, and the extended view video stream is created based on the additional stream" which are decoded by the broadcast stream decoding unit 202 and additional stream decoding unit 212 used in video synthesizing unit 221 leading to output as depicted in Fig. 2)[17:58-60, 9:54-60, 11:12-15, Fig. 2, Fig. 13] 


Regarding claim 6, dependent on claim 5, it is the decoding device of encoding device claim 2, dependent on claim 1. Refer to the rejection of claim 2 to teach the additional limitation of claim 6. 

Regarding claim 7, dependent on claim 5, it is the decoding device of encoding device claim 3, dependent on claim 1. Refer to the rejection of claim 3 to teach the additional limitation of claim 7. 

Regarding claim 8, Oguz with Labrozzi with Honda teaches the limitation of claim 5, 
	But does not explicitly teach the limitation of claim 8,
	However, Sasaki teaches additionally, 
decode one inter-coded image of a plurality of inter-coded images (decoding the extended view stream while referring to the base view video stream”)[18:53-55, Fig. 13] in the same video stream using the first intra-coded image (“I picture (I0)" as depicted in Fig. 13)[fig. 13] associated as the reference image (where “arrows in Fig. 13 show reference relation” which depict P picture (P3), in base view video stream, referring to I picture (I0) )[18:7, Fig. 13] and decode other inter-coded images (“P picture (P3)”, in extended view video stream depicted in fig. 13)[fig. 13, 18:8-14] using the inter-coded image having been decoded using the first intra-coded image. (“P picture (P3)”, in extended view video stream depicted in fig. 13, referring to P picture (P0) which refers to I picture (I0))[18:7-14, 50-55, Fig. 13,14] 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Oguz with the timestamps of Labrozzi with the video coding of Honda with the playback of Sasaki to include referencing a base view stream with an extended view stream. The reason for this would need only to compress an extremely small amount of data. 

Claim 12,13 are rejected under 35 U.S.C. 103 as being unpatentable over Oguz et al.(US 8340183 B2) with Labrozzi et al. (US 9060201 B2) in view of Honda; Yoshimasa et al. (US 7492819 B2) with Sasaki et al. (US 8773584 B2) in view of Hybertson; Eric D. (US 20140020037 A1)
Regarding claim 12, Oguz with Labrozzi with Honda teaches the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 12,
	However, Hybertson teaches additionally,  
transmit the first image group when the first bit rate is required by a decoding device and transmit the a first image group when the second bit rate is required by the decoding device. (¶79, if “data stream (e.g., a first data stream) consumes less bandwidth” encoding can increase “bit rate of one or more segments of content 112” or if “data stream consumes more bandwidth” encoding can decrease “bit rate of one or more segments of content 112”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Oguz with the timestamps of Labrozzi with the video coding of Honda with the adaptive bit rate of Hyberston which can adjust for a bandwidth amount change. This allows correction for realistic data stream variance overtime. 

Regarding claim 13, Oguz with Labrozzi with Honda teaches the limitation of claim 1,
But does not explicitly teach the additional limitation of claim 12,
	However, Hybertson teaches additionally,  
measure a communication bandwidth, (¶79, “detecting a change in an amount of bandwidth”) 
select the first bit rate or the second bit rate according to the measured communication bandwidth, (¶79, “adjusting” bit rate of encoded segments” in response to “detecting a change in an amount of bandwidth needed to convey the non-adaptive bit rate data stream 115-1” between if “data stream (e.g., a first data stream) consumes less bandwidth” or if “data stream consumes more bandwidth” at a particular instant in time) and 
transmit the first image group when the first bit rate is selected and transmit the a first image group when the second bit rate is selected. (¶79, if “data stream (e.g., a first data stream) consumes less bandwidth” encoding can increase “bit rate of one or more segments of content 112” or if “data stream consumes more bandwidth” encoding can decrease “bit rate of one or more segments of content 112”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Oguz with the timestamps of Labrozzi with the video coding of Honda with the adaptive bit rate of Hyberston which can adjust for a bandwidth amount change. This allows correction for realistic data stream variance overtime. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        


/JIMMY S LEE/Examiner, Art Unit 2483